Appeal from a judgment of the County Court o£ Albany County, rendered March 14, 1973, convicting defendant, on his plea of guilty, of the crime of assault, second degree. By decision dated May 9, 1974, determination of the appeal was withheld and the case remitted to County Court for a hearing (see 44 A D 2d 862). The delay which was the subject of our concern having been adequately explained at the hearing, the judgment is affirmed. Staley, Jr., J. P., Greenblott, Cooke, Kane and Main, JJ., concur.